DETAILED ACTION
Applicant’s amendment and response filed January 5, 2022 is acknowledged.
Claims 17, 24, and 31 have been amended.
Claims 1-16, 20-20, 27-29, and 33-35 are cancelled
Claims 17-19, 23-26, 30-32, and 36 are currently pending.

Information Disclosure Statement
The information disclosure statements submitted on November 17, 2021 and February 23, 2022 have been considered by the Examiner and made of record in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 17-19, 23-26, 30-32, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over BYUN et al. (hereinafter Byun) (U.S. Patent Application Publication # 2020/0120579 A1) in view of Chang et al. (hereinafter Chang) (U.S. Patent Application Publication # 2020/0396026 A1), and further in view of Chang et al. (hereinafter Chang2) (U.S. Patent Application Publication # 2020/0029349 A1).
claims 17 and 31, Byun teaches and discloses an apparatus and method for operating a central unit (CU) of a base station (central unit of the gNB; figure 9) in a wireless communication system, the method comprising: 
transmitting, to a distribution unit (DU) of the base station (distributed unit of the gNB; figure 9), a setup request message (setup request message; [0124]) including a first cell identifier (ID) (cell ID) for an uplink (UL) carrier ([0108]; [0124]; [0125]; [0148]; [0149]; teaches the CU transmits a setup request message to the DU, wherein information in the message includes cell ID information); 
receiving, from the DU of the base station, a setup response message (setup response message; [0124]) in response to the setup request message ([0108]; [0124]; [0148]; teaches the CU receives a setup response message from the DU); and 
receiving, from the DU of the base station, an initial UL radio resource control (RRC) message ([0111]; [0113]; [0114]; Table 2; teaches the CU receives an initial UL RRC message from the DU).
However, Byun may not expressly disclose a second cell ID for a supplementary uplink (SUL) carrier, and wherein the setup request message includes one of an indication to only configure the UL carrier for a user equipment (UE), or an indication to only configure the SUL carrier for the UE, or an indication to configure the UL carrier and the SUL carrier for the UE; and in case that the UE has performed an access on the SUL carrier, the initial UL RRC message including SUL access indication information indicating that the UE has performed the access on the SUL carrier.
([0076]; [0097]; [0099]), and wherein the setup request message includes one of an indication to only configure the UL carrier for a user equipment (UE), or an indication to only configure the SUL carrier for the UE, or an indication to configure the UL carrier and the SUL carrier for the UE ([0076]; [0092]; [0104]; teaches indication of resources for GUL and/or SUL transmission for the UE, wherein the indication is for GUL transmission, SUL transmission, or both GUL and SUL transmission); and in case that the UE has performed an access on the SUL carrier, the initial UL RRC message including SUL access indication information indicating that the UE has performed the access on the SUL carrier ([0076]; [0092]; [0104]; [0114]; teaches RRC signaling including SUL access indication information).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate indication of resources for GUL and/or SUL transmission for the UE as taught by Chang with the method and apparatus as disclosed by Byun for the purpose of providing indication of UL transmission in NR, as suggested by Chang.
However, Byun, as modified by Chang, may not expressly wherein the setup response message includes a UE-specific configuration for a physical uplink shared channel (PUSCH) on the SUL carrier.
Nonetheless, in the same field of endeavor, Chang2 teaches and suggests wherein the setup response message includes a UE-specific configuration for a physical uplink shared channel (PUSCH) on the SUL carrier ([0090]; [0097]-[0099]; teaches transmitting parameter information including UE-specific parameters for a PUSCH for SUL).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate transmitting parameter information including UE-specific parameters for a PUSCH for SUL as taught by Chang2 with the method and apparatus as disclosed by Byun, as modified by Chang, for the purpose of communicating SUL carrier parameters for transmission in NR.

Regarding claims 18 and 32, Byun, as modified by Chang and Chang2, further teaches and suggests wherein the setup request message includes at least one of: identification information of a cell; indication information indicating to configure a non-supplementary uplink (non-SUL) carrier for the UE; indication information indicating to configure a SUL carrier for the UE; and indication information indicating to configure a non-SUL carrier and a SUL carrier for the UE ([0109]; [0125]; Table 1; teaches cell ID).

Regarding claim 19, Byun, as modified by Chang and Chang2, further teaches and suggests wherein the setup response message includes at least one of: identification information of a serving cell of the UE; SUL carrier configuration information of the serving cell; and non-SUL carrier configuration information of the serving cell ([0109]; [0125]; Table 1; teaches cell ID).

claims 23 and 36, Byun, as modified by Chang and Chang2, discloses the claimed invention, but may not expressly disclose transmitting, to the UE through the DU of the base station, SUL carrier configuration information.
Nonetheless, Chang2 further teaches and suggests transmitting, to the UE through the DU of the base station, SUL carrier configuration information ([0090]; [0097]-[0099]; teaches transmitting parameter information including UE-specific parameters for a PUSCH for SUL).

Regarding claim 24, Byun teaches and discloses a method for operating a distribution unit (DU) of a base station (distributed unit of the gNB; figure 9) in a wireless communication system, the method comprising: 
receiving, from a central unit (CU) of the base station (central unit of the gNB; figure 9), a setup request message (setup request message; [0124]) including a first cell identifier (ID) (cell ID) for an uplink (UL) carrier ([0108]; [0124]; [0148]; teaches the DU receives a setup request message from the CU) 
transmitting, to the CU of the base station, a setup response message (setup response message; [0124]) ([0108]; [0124]; [0148]; teaches the CU receives a setup response message from the DU); and 
transmitting, to the CU of the base station, an initial UL radio resource control (RRC) message ([0111]; [0113]; [0114]; Table 2; teaches the CU receives an initial UL RRC message from the DU).
However, Byun may not expressly disclose a second cell ID for a supplementary uplink (SUL) carrier, and wherein the setup request message includes one of an 
Nonetheless, in the same field of endeavor, Chang teaches and suggests a second cell ID for a supplementary uplink (SUL) carrier ([0076]; [0097]; [0099]), and wherein the setup request message includes one of an indication to only configure the UL carrier for a user equipment (UE), or an indication to only configure the SUL carrier for the UE, or an indication to configure the UL carrier and the SUL carrier for the UE ([0076]; [0092]; [0104]; teaches indication of resources for GUL and/or SUL transmission for the UE, wherein the indication is for GUL transmission, SUL transmission, or both GUL and SUL transmission); and in case that the UE has performed an access on the SUL carrier, the initial UL RRC message including SUL access indication information indicating that the UE has performed the access on the SUL carrier ([0076]; [0092]; [0104]; [0114]; teaches RRC signaling including SUL access indication information).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate indication of resources for GUL and/or SUL transmission for the UE as taught by Chang with the method and apparatus as disclosed by Byun for the purpose of providing indication of UL transmission in NR, as suggested by Chang.

Nonetheless, in the same field of endeavor, Chang2 teaches and suggests wherein the setup response message includes a UE-specific configuration for a physical uplink shared channel (PUSCH) on the SUL carrier ([0090]; [0097]-[0099]; teaches transmitting parameter information including UE-specific parameters for a PUSCH for SUL).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate transmitting parameter information including UE-specific parameters for a PUSCH for SUL as taught by Chang2 with the method and apparatus as disclosed by Byun, as modified by Chang, for the purpose of communicating SUL carrier parameters for transmission in NR.

Regarding claim 25, Byun, as modified by Chang and Chang2, further teaches and suggests wherein the setup request message includes at least one of: identification information of a cell; indication information indicating to configure a non-supplementary uplink (non-SUL) carrier for the UE; indication information indicating to configure a SUL carrier for the UE; and indication information indicating to configure a non-SUL carrier and a SUL carrier for the UE ([0109]; [0125]; Table 1; teaches cell ID).

claim 26, Byun, as modified by Chang and Chang2, further teaches and suggests wherein the setup response message includes at least one of: identification information of a serving cell of the UE; SUL carrier configuration information of the serving cell; and non-SUL carrier configuration information of the serving cell ([0109]; [0125]; Table 1; teaches cell ID).

Regarding claim 30, Byun, as modified by Chang and Chang2, discloses the claimed invention, but may not expressly disclose transmitting, to the UE, SUL carrier configuration information from the CU of the base station.
Nonetheless, Chang2 further teaches and suggests transmitting, to the UE, SUL carrier configuration information from the CU of the base station ([0090]; [0097]-[0099]; teaches transmitting parameter information including UE-specific parameters for a PUSCH for SUL).

Response to Arguments
Applicant's arguments with respect to claims 17-19, 23-26, 30-32, and 36 have been considered but are moot in view of the new ground(s) of rejection as necessitated by Applicant’s amendment. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUK JIN KANG whose telephone number is (571)270-1771.  The examiner can normally be reached on Monday-Friday 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/Suk Jin Kang/
Examiner, Art Unit 2477
March 22, 2022

/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477